              Case 2:21-cv-00572-RSL Document 16 Filed 08/16/21 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      CLARENCE D. JOHNSON, JR.,
                                                                  NO. C21-0572RSL
 9
                            Plaintiff-Appellant,

10
                     v.                                           CERTIFICATION

11
      CDC, et al.,

12
                            Defendants-Appellees.

13
            On July 19, 2021, the above-captioned matter was dismissed because the allegations of
14
     the complaint did not give the named defendants fair notice of the claims against them or give
15

16   rise to a plausible inference that plaintiff is entitled to relief under. Plaintiff has now appealed

17   the dismissal. This matter is again before the Court to determine whether in forma pauperis
18   status should be permitted on appeal. Dkt. # 15.
19
            Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if
20
     the trial court certifies in writing that it is not taken in good faith.” For purposes of this statute,
21
     “good faith” is generally established “by the presentation of any issue that is not plainly
22

23   frivolous.” Ellis v. U.S., 356 U.S. 674 (1958). Having again reviewed the allegations of the

24   complaint, the Court finds that plaintiff’s claims are frivolous and this appeal is not taken in
25   good faith.
26

27

28   CERTIFICATION - 1
            Case 2:21-cv-00572-RSL Document 16 Filed 08/16/21 Page 2 of 2



 1        Dated this 16th day of August, 2021.
 2

 3                                         Robert S. Lasnik
                                           United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   CERTIFICATION - 2
